Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151800(51)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  CLAM LAKE TOWNSHIP and HARING                                                                              Joan L. Larsen,
  CHARTER TOWNSHIP,                                                                                                    Justices
           Appellants,
                                                                     SC: 151800
  v                                                                  COA: 325350
                                                                     Wexford CC: 2014-025391-AA
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE
  BOUNDARY COMMISSION, TERIDEE, LLC,
  and CITY OF CADILLAC,
             Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Realtors to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on August 26, 2016, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2016
                                                                                Clerk